Citation Nr: 0605619	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant served in the Marines from July 1992 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the veteran testified 
at a Travel Board hearing before the undersigned.  


FINDING OF FACT

The veteran did not elect to participate in basic educational 
assistance in the Chapter 30 program; rather he declined 
participation in October 1997.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to Chapter 30 educational assistance benefits.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2005); 38 C.F.R. § 
21.7042 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

VA law and regulation, 38 U.S.C.A. § 3011 and 38 C.F.R. 
§ 21.7042, provide that an individual may establish 
eligibility for basic educational assistance based on service 
on active duty under the following terms, conditions and 
requirements.

(1) The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces; (2) Except as 
provided in 38 C.F.R. § 21.7042(a)(5) the individual must (i) 
Serve at least three years of continuous active duty in the 
Armed Forces, or (ii) In the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed 
Forces; (3) Except as provided in 38 C.F.R. § 21.7042(a)(6), 
the individual before completing the service requirements of 
this paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree; and (4) 
After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he or she is discharged or 
released from active duty (i) For a service-connected 
disability, or (ii) For a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or (iii) Under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) For convenience of the government (A) 
After completing at least 20 continuous months of active duty 
if her initial obligated period of active duty is less than 
three years, or (B) After completing 30 continuous months of 
active duty if her initial obligated period of active duty is 
at least three years, or (v) Involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of Transportation with 
respect to the Coast Guard when it is not operating as a 
service in the Navy, or (vi) For a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy.  

(6) An individual who does not meet the requirements of 38 
C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if he or she (i) Was on active duty on 
August 2, 1990, and (ii) Completes the requirements of a 
secondary school diploma (or an equivalency certificate) 
before October 29, 1994.  (7) An individual whose active duty 
meets the definition of that term found in 38 C.F.R. 
§ 21.7020(b)(1)(iv), and who wishes to become entitled to 
basic educational assistance, must have elected to do so 
before July 9, 1997.  For an individual electing while on 
active duty, this election must have been made in the manner 
prescribed by the Secretary of Defense.  For individuals not 
on active duty, this election must have been submitted in 
writing to VA.  See 38 C.F.R. § 21.7042(a) (2004).

Further, 38 C.F.R. § 21.7042(f) provides that there are 
restrictions on establishing eligibility as follows. (1) An 
individual who, after June 30, 1985, first becomes a member 
of the Armed Forces or first  enters on active duty as a 
member of the Armed Forces, may elect not to  receive 
educational assistance under Chapter 30.  This election  must 
be made at the time the individual initially enters on active 
duty as a member of the Armed Forces.  An individual who 
makes such an election is not eligible for educational 
assistance under Chapter  30 unless he or she withdraws the 
election as provided in paragraph (c) of this section or in 
Sec. 21.7045(b) or (c) of this part.  (2) Except as provided 
in paragraph (f)(4) of this section, an  individual is not 
eligible for educational assistance under Chapter 30 if after 
December 31, 1976, he or she receives a commission  as an 
officer in the Armed Forces upon graduation from: (i) The 
United States Military Academy; (ii) The United States Naval 
Academy; (iii) The United States Air Force Academy; or (iv) 
The United States Coast Guard Academy. (3) Except as provided 
in paragraph (f)(4) of this section, an  individual who after 
December 31, 1976, receives a commission as an officer in the 
Armed Forces upon completion of a program of educational  
assistance under 10 U.S.C. 2107 is not eligible for 
educational assistance under Chapter 30, if the individual 
enters on  active duty-- (i) Before October 1, 1996; or (ii) 
After September 30, 1996, and while participating in that  
program received more than $2,000 for each year of 
participation. (4) Paragraphs (f)(2) and (f)(3) of this 
section do not apply to a  veteran who has met the 
requirements for educational assistance under paragraph (a), 
(b) or (c) of this section before receiving a commission in 
the Armed Forces upon graduation from the United States 
Military Academy, the United States Naval Academy, the United 
States Air Force Academy, the United States Coast Guard 
Academy; or upon completion of a  program of educational 
assistance under 10 U.S.C. 2107 (the Senior Reserve Officers 
Training Corps Scholarship Program).  In order to withdraw 
the election not to enroll, the withdrawal must be made 
during the period beginning on December 1, 1988, and ending 
on June 30, 1989.  See 38 C.F.R. § 21.7042(c).  

In this case, the veteran presented his contentions in 
written correspondence and at his June 2005 Travel Board 
hearing.  The veteran indicated that he had used VA 
educational assistance benefits in the past.  The record 
confirms that the veteran participated in the Chapter 1606 
educational assistance program in the mid-1990's.  In June 
2005, the veteran conceded that he signed paperwork in which 
he declined Chapter 30 participation.  He stated that he was 
told by service administrative personnel that since he had 
previously used Montgomery G.I. Bill educational assistance 
benefits, he was not eligible for further benefits and was 
instructed to decline participation so that no deductions for 
the program would be made from his pay.  The veteran stated 
that he did not fully review the form as he should have and 
that he always wanted Chapter 30 benefits.  No deductions 
were taken from his pay.  

Unfortunately, the veteran did not elect to participate in 
basic educational assistance under the Chapter 30 program.  
Rather, he declined to participate in the Chapter 30 program 
in October 1997, as confirmed by the Department of Defense, 
and as he has acknowledged.  The veteran did not withdraw his 
election not to enroll within the applicable time period.  

The Board recognizes the veteran's contentions\ that he was 
misinformed.  Although VA is required to inform the veteran 
correctly about basic eligibility or ineligibility for 
educational assistance benefits, the remedy for breach of 
such an obligation by VA or military officials cannot involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).  Generally, the Supreme Court has held that everyone 
dealing with the government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Jaquay v. West, 11 Vet. App. 67, 74 
(1998).  In other words, even if the veteran was misinformed 
as he contends, the Board is without legal authority to grant 
his claim on that basis. 

The Board appreciates the veteran's contentions; however, the 
Board is bound within the parameters of VA law and 
regulations.  In cases such as this where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for Chapter 30 education benefits is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


